FILED
                            NOT FOR PUBLICATION                              FEB 29 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30164

               Plaintiff - Appellee,             D.C. No. 6:13-cr-00007-SEH

 v.
                                                 MEMORANDUM*
JAMES STANLEY HATLEY,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                           Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      James Stanley Hatley appeals from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291. We review the denial of a section 3582(c)(2)


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Hatley’s request for oral
argument is denied.
motion for abuse of discretion, see United States v. Dunn, 728 F.3d 1151, 1155

(9th Cir. 2013), and we affirm.

      Hatley contends that the district court abused its discretion by declining to

reduce his sentence based on the substantial assistance he previously provided and

his post-sentencing rehabilitative efforts. We disagree. The court understood that

the Guidelines range had been lowered, but concluded that the original 60-month

sentence, which was below even the recalculated range, was warranted in light of

the 18 U.S.C. § 3553(a) factors. See id. at 1158-60. Contrary to Hatley’s

suggestion, the Guidelines did not require the court to grant a reduction

comparable to the reduction that it originally granted. See U.S.S.G.

§ 1B1.10(b)(2)(B) & cmt. n.3.

      AFFIRMED.




                                          2                                    15-30164